Adams, J.
— The defendant attached to his answer a copy *680of the ante-nuptial contract. The precise language of the contract on tire part of the plaintiff is as follows: “ In contemplation of the marriage aforesaid, with its rights and responsibilities, and. in consideration of the payment of the said sum of six hundred dollars, and six per cent interest thereon from the decease of the party of the first part until paid, I hereby agree and bind myself to receive and accept the said sum in full payment, and in entire and complete satisfaction, of all my rights of dower and inheritance as the widow and heir of .the party of the first part in his said estate, both real and persona], and I hereby renounce and relinquish all claim, right, title and interest therein, by reason of the said relation of wife or widow of the said Mahaffy.” .
The court made a finding that the parties entered into the ante-nuptial agreement exhibited by the defendant, but held that it did not bar the widow of her allowance.
The plaintiff insists that any ante-nuptial agreement entered into for the purpose of barring a widow of her allowance is void, as against public policy. What the true rule is, where there are no children to be affected by such agreement, is a question which, to our mind, admits of some doubt. But we do not think that such question presents itself in this case. In our opinion, the contract does not purport to bar the widow’s right to an allowance. What the plaintiff relinquished wras her “ rights of dower and inheritance.” Tha allowance provided by statute for temporary support, where necessary, is no part of the widow’s “dower and inherit, anee,” but something entirely distinct. The defendant, however, insists that the contract provides for the relinquishment of more than the right of dower and inheritaneé. He relies upon that part which is embraced in the following words: “I hereby renounce and relinquish all claim, right, title and interest therein.”
To this we have to say that, if the word “therein” refers to estate, then the contract would seem to mean what the defendant claims that it does. But in our opinion it refers to *681dower and inheritance. Slie agrees in the first place to accept six hundred dollars in satisfaction of dowey and inheritance, and adds a clause of relinquishment, as if to complete and render more certainly effective what was contemplated in the clause which preceded. If the parties had had in mind the subject of temporary allowance, it seems to us certain that it would have been specified in connection with what was specified. "What the parties would have done, if they had had it in mind, it is not for ús to say. "We cannot go beyond what seems to us to be the contract. In our opinion, the court did not err in making the allowance.
Affirmed.